EXHIBIT 10.4

LOGO [g67490g34q30.jpg]

AllscriptsMisys Incentive Plan 2008/2009

The AllscriptsMisys Incentive Plan is designed to motivate and reward
performance that drives the achievement of the new vision and strategy for
Allscripts. The Plan is effective for the current fiscal year (June 1, 2008 –
May 31, 2009) and supersedes and/or replaces all previous bonus plans. The level
of achievement against the Allscripts operating profit target for the fiscal
year will determine the overall budget for payments.

Transition from Legacy Allscripts and Misys plans to the new AllscriptsMisys
Incentive Plan

The Misys Healthcare Systems Bonus Plan has been replaced by the AllscriptsMisys
Incentive Plan. Legacy Misys employees who are currently eligible for the Misys
Healthcare Systems Bonus plan will be eligible for the new AllscriptsMisys
Incentive Plan for the full fiscal year and be eligible to receive 100% of their
target bonus based upon the criteria outlined in this document.

Legacy Allscripts employees who are currently in the WIG/Allscripts Company
Bonus Plan will be eligible for the new AllscriptsMisys Incentive Plan through
the remainder of the fiscal year and are eligible to receive 75% of their target
annual bonus based upon the criteria outlined in this document. The
WIG/Allscripts Company Bonus Plan has been discontinued.

Plan Summary

For this fiscal year performance will be based upon the results of several
Allscripts business objectives and your personal objectives agreed to for the
financial year.

Achievement of the Allscripts operating profit target determines the potential
bonus payment and a minimum threshold level of achievement of 85% of target must
be achieved before any bonus is payable. The targets and corresponding levels of
potential bonus payment are detailed in the table below.

Actual individual bonus payments will be calculated based upon the result of the
company or business unit operating profit and business objectives results as
outlined.

Plan Structure

The plan is comprised of two elements:

 

  •  

the payment budget/funding target which must be achieved before any payments can
be made. The target measure used is the Company operating profit;

 

  •  

a series of performance metrics linked to the Allscripts strategic plan which
will determine how any available bonus will be calculated and paid once the
minimum funding target has been met.



--------------------------------------------------------------------------------

LOGO [g67490g34q30.jpg]

Allscripts Misys FY09 Incentive Plan

   Page 2

 

Payment Budget Calculation

 

  •  

Allscripts operating profit must achieve a threshold of 85% of target for any
payment to be made in the AllscriptsMisys Incentive Plan as shown in the table
below:

 

Allscripts Operating Profit

($m)

  

Operating Profit

Achievement

(as a % of Allscripts

Operating Profit)

   Percent of Bonus Funding
Achieved

<112.9

     <85%          0%

  112.9

       85%        25%

  117.0

       90%        50%

  121.0

       95%        75%

  125.1

     100%      100%

  130.5

     105%    112.5%

  136.0

     110%       125%

  141.4

     115%    137.5%

  146.8

     120%      150%

>146.8

   >120%      150%

NB. Progression between points is linear.

 

  •  

Business performance is that reported for the financial year 2008/09 by
AllscriptsMisys. Details of the business financial targets and progress against
these during the year will be confirmed by senior management.

Performance Metrics

Once the minimum funding has been met, bonuses will be calculated based upon
results of business objectives and individual performance. Weighting for the
business and individual objectives is shown on Appendix 1.

Company Metrics

 

  •  

The AllscriptsMisys Incentive Plan 08/09 uses key objectives directly taken from
the Allscripts Business Strategy Scorecard to align all employees in the plan to
a single set of objectives that everyone can support.

 

  •  

All employees have the ability to directly impact some or all of the objectives
in the plan and therefore contribute to the success of Allscripts and future
bonus payments.

 

  •  

Actual payments to employees will be calculated based on performance against the
results of the business objectives (Company or Business Unit, if the employee is
assigned to one business unit within Allscripts) as detailed in Appendix 2 and
as determined by the Company in its sole discretion.

Individual Performance Metrics

 

  •  

Personal performance will be assessed by each individual’s line manager and will
take into account individual objectives results during the financial year
including input from the Company’s Performance Management Plan (PMP).



--------------------------------------------------------------------------------

LOGO [g67490g34q30.jpg]

Allscripts Misys FY09 Incentive Plan    Page 3

 

  •  

Personal performance result will be the annual performance rating.

 

  •  

Personal performance will account for 10%, 30% or 50% of your bonus, depending
on organizational level/title as shown on Appendix 2.

 

  •  

The target payment for individual performance will vary for different annual
performance ratings with a Successful performer targeted at 100% of their
individual bonus target component as shown below.

 

  •  

Inconsistent rating will reduce overall bonus payment by 50%

 

  •  

Unacceptable rating reduces the overall bonus to 0%

 

  •  

All of the individual performance bonus payments will be subject to managers
returning an overall performance distribution that is acceptable to the business
during the PMP process.

 

Performance Rating   % of Individual Component to be Paid

Exceptional

  (Min) 105% - (Target) 120%

Strong

  (Min) 100% - (Target) 110%

Successful

  (Min)   90% - (Target) 100%

Note: A range is necessary as the overall bonus spend cannot exceed budget. If a
desired performance distribution is achieved, then target percentages would be
applied. The individual component percent would need to be revised within the
range if the desired performance distribution is not achieved.

Plan Rules

Eligibility

 

  •  

Participation in the Plan is only available to employees who have been notified
in writing by the Company of their participation under this Plan.

 

  •  

To qualify for a payment, personal performance must be at a satisfactory level,
as determined by the employee’s manager and the Company in its sole discretion.

 

  •  

Poor performance including that formally communicated via a PIP, may result in a
reduced payment or no payment for the employee under this Plan.

 

  •  

An employee who is subject to formal disciplinary proceedings will not be
eligible for a payment under this Plan.

 

  •  

Employees must be working for AllscriptsMisys as of February 28, 2009 and must
still be employed on the payment date to be eligible for a payment. If an
employee has been given notice of termination of employment or has resigned (or
given notice of his or her intention to resign) at the time of payment, then
payment may be made at the Company’s sole discretion.

 

  •  

Employees may join the Plan at any time during the year up to February 28, 2009.

 

  •  

Transfers between Company plans can take place however in these circumstances an
employee must have a minimum of 3 complete months within each plan. Where an
employee has for example 10 months service in Plan 1 and 2 months in Plan 2 they
would be calculated based on 12 month service in Plan 1. Where the minimum
service criteria are met the bonus will be prorated for each plan to the nearest
whole month.

 

  •  

All transfers between Company Plans and Commission type plans will be pro rated
to the nearest whole month.



--------------------------------------------------------------------------------

LOGO [g67490g34q30.jpg]

Allscripts Misys FY09 Incentive Plan    Page 4

 

Payment

 

  •  

No payments will be made unless the stated operating profit threshold is
achieved.

 

  •  

Business performance is that reported by the Company for financial year 2008/09.

 

  •  

Payments will be calculated based on the employee’s annual base salary (before
any allowances) as of May 31, 2009. No subsequent retroactive salary adjustments
will be included.

 

  •  

For new hires payments will be pro-rated to reflect the number of completed
months during the Plan year.

 

  •  

Payments will be pro-rated for periods of extended absence in excess of 4 weeks.
Extended absence includes maternity leave, parental leave, sabbaticals, long
term sickness and any other period of absence if 4 weeks or more.

 

  •  

Employees will be advised of any payments after the business performance has
been confirmed. Payments will be made as soon as administratively feasible via
normal payroll processing and will be subject to applicable taxes and
withholdings.

 

  •  

All payments are subject to the approval of the CEO and Board of Directors.

 

  •  

The Plan is discretionary and may vary from time to time. Payments to
individuals are not guaranteed, automatic nor contractual.

 

  •  

AllscriptsMisys reserves the right to amend the Plan at any time, for example to
reflect changes to business plans or new compensation requirements